DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thies et al. (US 20160137680).
Considering Claim 16:  Thies et al. teaches a lignin composition comprising a solvolysis lignin product (¶0039-40) containing a very-low molecular weight lignin in an organic solvent (Fig. 3, Example 4) that can be an alcohol or ketone (¶0035).  Thies et al. teaches the very-low molecular weight lignin as having a number average molecular weight of less than 1,000 (¶0020) and a polydispersity index of less than 3 (¶0022), with an example having a number average molecular weight of 640 and a polydispersity of 2 (Example 4), which results in weight average molecular weight of 1280.  Thies et al. teaches the very-low molecular weight lignin as being in the solvent rich phase (Example 4), which is defined as having a high solvent to lignin ratio (¶0025).  Thies et al. further teaches the amount of solvent as controlling the molecular weight and polydispersity of the lignin (¶0043).
	Thies et al. teaches a polydispersity that encompasses the claimed polydispersity, with an exemplified polydispersity just outside the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected a polydispersity in the claimed range, and the motivation to do so would have been, as Thies et al. suggests, it is a desirable polydispersity for the purified lignin. 
	Thies et al. is silent towards the ratio between the lignin and the solvent.  However, Thies et al. teaches the amount of solvent as controlling the molecular weight and polydispersity of the process (¶0043), thus teaching the solvent ratio as being a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of solvent through routine experimentation, and the motivation to do so would have been, to provide the desired molecular weight and polydispersity of the lignin (¶0043).
Considering Claim 17:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process, namely solvolysis.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  Therefore, the claimed effects and physical properties, i.e. the claimed kinematic viscosity would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 18:  Thies et al. teaches the organic solvent as being a C1-C4 aliphatic alcohol (¶0035).  A person having ordinary skill in the art would have immediately envisioned methanol or ethanol from the disclosure of Thies et al.
Considering Claim 19:  Thies et al. teaches the water as being optional (¶0035).
Considering Claim 20:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process, namely solvolysis.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  Therefore, the claimed effects and physical properties, i.e. the oxygen to carbon ratio would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 21:  Thies et al. teaches the lignin material as being solid following solvent removal (Example 4).

Response to Arguments
Applicant's arguments filed March 23, 2002 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Thies et al. does not teach the four claimed features in one embodiment is not persuasive.  Thies et al. teaches a lignin composition comprising a solvolysis lignin product (¶0039-40) containing a very-low molecular weight lignin in an organic solvent (Fig. 3, Example 4) that can be an alcohol or ketone (¶0035).  Thies et al. teaches the very-low molecular weight lignin as having a number average molecular weight of less than 1,000 (¶0020) and a polydispersity index of less than 3 (¶0022).  While Thies et al. does not teach an example using the claimed organic solvent and having the claimed molecular weight and polydispersity, these features are taught in the broader disclosure of Thies et al.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.
The applicant argues that the molecular weight and the solvent composition and ratio are coupled and therefore the selection of the claimed components is non-obvious.  However, Thies et al. provides ample discussion on the relationship between the solvent composition and the molecular weight and polydispersity (¶0043-48).  A person having ordinary skill in the art would be capable of preparing the claimed composition by controlling the solvent composition and amount within the teaching of Thies et al., including one of the named solvent species and the specifically taught molecular weight and polydispersity.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.
B)  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a single lignin is prepared in the process, or the process limitations themselves) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767